/%
                                             JFFSCtAL BIJ
                                             ITATE ©F TEXA                                             3 ^V T              "'" PITNEY BOWES
                                             ^EMALW FOR                                                02 1R                  $ O0.408
                                                                                                       0006557458     JAN08 2015
                                                                                                       MAILED FROM ZIP CODE 78 701
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                        Inmate ncri-tae
                                        RE: WR-76,145-03

                                        VALENTINE FACUNDO
                                        KINNEY COUNTY DETENTION CENTER
                                         1501 RANCH ROAD 131                                                                         UTF

                                         PO BOX 325
                                         BRACKETTVILLE, TX 78832


                                  59 K&RJ2&3&' 7BS32
                                                             i.i-i ^iii,t-!>• 111•11i-t•kt§§,i-ii\.t-_._i*H«iii-••-r*-*if •ii-11i:H •. • *i-f"